DETAILED ACTION
	In the response filed 13 September 2021, claims 1-3, 12, 15, and 18 were amended.  Claims 1-20 remain pending.  The claims objections of claims 1, 2, 15, and 18 have been overcome and are removed. The double patenting rejections of claims 1-20 are maintained.  The 35 USC 103 rejections of the previous office action are overcome due to the claim amendments but are maintained by incorporating addition art.  See Below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/769,328. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation found in the application can be found in the patent. 
For instance, from claim 1 of the instant application “A computer system, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device cause the processing device to: receive an indication to export information pertaining to a first electronic design from a first Electronic Design Automation (EDA) tool executing on the computer system, the indication to export comprising information to request export in a first file format; export information 
Claims 2-20 of the instant application are rejected based upon claims 2-10 of the patent for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “WEBENCH® to Altium® Export“ captured by web.archive.org on 19 December 2015 herein referred to as WtAE in view of Teague, III, US Patent No. 6,598,207 B1.

In reference to claim 1, WtAE teaches receiving an indication to export information (exporting a design, step 2) pertaining to a first electronic design from a first Electronic Design Automation (EDA) tool (design created in WEBENCH); 
the indication to export comprising information to request export in a file format (xml file);
exporting information describing the first electronic design from the first EDA tool (export the design); and 
store the export information in a file describing the first electronic design based on the file format (exporting a design, step 3, store the file), the information in the file comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description (Page 3, top figure, file includes schematic with models and simulation settings as it looks in Webench).

Furthermore WtAE does not explicitly teach storing store the export information in a file of a second file format, describing the first electronic design in the first file format, information in the file of the second file format comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description.  Teague, III teaches a method for converting a first file format into a second file format (Figure 3, 120).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to convert the file of stored export information in the file comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description as taught by WtAE into a second file format as taught by Teague, III because the 2nd file format could be acceptable to a different simulation engine needing a different format.

In reference to claim 2, WtAE in view of Teague, III teaches wherein the file further includes sufficient information to perform at least one simulation of the first electronic design (WtAE, Steps to use the exported design, step 2, simulation settings, and Teague, III, Figure 3, 120, format is acceptable to a simulation engine).
In reference to claim 3, WtAE in view of Teague, III teaches wherein first file format is stored in XML (WtAE, exporting a design, step 3).
In reference to claim 4, WtAE in view of Teague, III teaches wherein exporting information describing the first electronic design from the first EDA tool is performed by interfacing with an Application Program Interface of the first EDA tool (WtAE, Exporting the design, Steps 1-3 show an Application Program Interface of WEBENCH).
In reference to claim 5, WtAE in view of Teague, III in view of Teague, III teaches wherein exporting information describing the first electronic design from the first EDA tool is performed natively by the first EDA tool (WtAE, Exporting the design, Steps 1-3 show exporting is done natively in WEBENCH).
In reference to claim 6, WtAE in view of Teague, III teaches saving multiple files based upon WEBENCH data (WtAE, exporting the design section, exporting filter designs section).  
In reference to claim 7, WtAE in view of Teague, III teaches wherein a template is used for at least one component placement (WtAE, Exporting the design, Step 1, WEBENCH created designs from templates based upon the entered design specifications).
In reference to claim 8, WtAE in view of Teague, III teaches receiving an indication to import a file defining the first electronic design, to the first Electronic Design Automation (EDA) tool, the file comprising information sufficient to recreate the placement and routing of components in the first electronic design (WtAE, Steps to use the exported design, step 1, opening a WEBENCH design);

In reference to claim 9, WtAE in view of Teague, III teaches receiving an indication to import a file defining the first electronic design, to a second Electronic Design Automation (EDA) tool, the file comprising information sufficient to recreate the placement and routing of components in the first electronic design (WtAE Steps to use the exported design, step 1, opening a WEBENCH design);
process the file to identify component objects and associate model names to the identified component objects; process the file to map components to a symbol and obtain location, rotation, and mirroring information pertaining to the symbol; process the file to place components and route wires between components based on at least one constraint (WtAE Steps to use the exported design, step 2, successful completion of your open design); and present a schematic view of the first electronic design in the second EDA tool (WtAE Steps to use the exported design, step 2, you will see the schematic in Altium as it looks in WEBENCH). The steps can be performed multiple times on multiple files, therefore done the second time, it would be on a second file.  From the claims there appears to be no correlation between the first and second files.

	In reference to claim 12, WtAE teaches receiving an indication to import a file defining an electronic design to a first Electronic Design Automation (EDA) tool executing on the computer system, the information in the file comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description (Page 3, top figure, file includes schematic with models and simulation settings as it looks in Webench); process the file to identify component objects and associate model names to the identified component objects; process the file to map components to a symbol and obtain location, rotation, and mirroring information pertaining to the symbol; process the file to place components and route wires between components based on at least one constraint (Steps to use the exported design, step 2, successful completion of your open design); and present a schematic view of the electronic design in the first EDA tool (Steps to use the exported design, step 2, you will see the schematic in Altium as it looks in WEBENCH).
	WtAE does not explicitly teach a computer system, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device cause the processing device to perform the above process steps.  Teague, III teaches a computer system, comprising: a memory; and a processing device communicatively coupled to the memory, wherein the memory stores instructions that when executed by the processing device cause the processing device to perform process.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to use the WtAE on the computer system as taught by Teague, III, comprising: a memory; and a processing device communicatively coupled to the memory, 
Furthermore WtAE does not explicitly teach storing store the export information in a file of a second file format, describing the first electronic design in the first file format, information in the file of the second file format comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description.  Teague, III teaches a method for converting a first file format into a second file format (Figure 3, 120).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to convert the file of stored export information in the file comprising: a schematic element including a hierarchical description of at least one circuit block and leaf elements of the at least one circuit block, the leaf elements comprising circuit components in the schematic; and a component model element including at least one model for the circuit components in the schematic description as taught by WtAE into a second file format as taught by Teague, III because the 2nd file format could be acceptable to a different simulation engine needing a different format.

In reference to claim 13, WtAE in view of Teague, III teaches wherein the common file format further includes sufficient information to perform at least one simulation of the first electronic design (WtAE Steps to use the exported design, step 2, simulation settings).
In reference to claim 14, WtAE in view of Teague, III teaches receiving an indication to initiate a simulation on the electronic design; and provide simulation results based, in part, on simulation settings obtained from the file (WtAE Steps to use the exported design, step 2 launch simulation, and step 4, post process simulation results).
.
	Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive. 
The double patenting rejections are maintained.  The examiner agrees that they may be removed in the future if the scope of the claims changes such that that are no longer necessary.
The claims objections of claims 1, 2, 15, and 18 have been overcome and are removed based upon the amendments to the claims.
Applicant’s objections to the official notice are considered moot as the official notice has been removed.
Applicant’s arguments with regards to the 35 USC 103 rejections are considered moot as they are drawn to the argument that WtAE does not teach the claims as amended.  However the claims are not rejected based on WtAE in view of Teague, III which do teach all of the limitations of the claims as amended as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851 



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851